        Case 2:15-cr-00101-JAD-CWH Document 64 Filed 08/03/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-00101-JAD-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.                                                ECF No. 63
 6
     ARNOLD BRYAN BERNARD HALL,
 7
                   Defendant.
 8
 9
10          Based on the parties stipulation and good cause appearing, IT IS ORDERED

11   that the revocation hearing currently scheduled for Monday, August 3, 2020 at 10:30

12   a.m., be vacated and continued to September 14, 2020, at 1:30 p.m.

13          DATED this 3rd day of August, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
